                                                                            CLERK'SOFHICE U.S.DISX GOURT
                                                                                   AT ABINGDON ,VA
                                                                                        FILED

                          U N ITED STAT ES D ISTRICT COU RT                        0S1 - 1 291!
                          W EST ERN D ISTRICT O F W RGIN IA
                                   BIG STO N E GAP                              BY
                                                                                 J;
                                                                                  Uu
                                                                                   A C. jE% ERK
                                                                                     Djpaw ojzsy
U N ITED STATE S O F AM ERICA                                        -.
                                                  CaseNo.              1q ët))
                                                  Violations: 18U.S.C.jj666& 1343
JEFFERY SCOW SPICER
                                     IN FO RM ATION

                                    IN TRO D U CT ION

       The United StatesAttorney chargesthat:

              From 2006toAugust2017,JEFFERY SCOW jPICER wasemployedbytheScott
CountySheriff'sO ffceasaSéeriff'sDeputy.
              ThisIntroduction isincorporated by referencein each countoftlaisInform ation.


                                       CO UN T ON E

      The United StatesAttorney chargesthat:

              From inoraboutlanuaty2014throughit
                                               aoraboutlune2017,intheW esternDistdct
ofVirgitaiaande1sewhere,JEFFERY SCOW SPICEK beinganagentoftheScottCountySheriff's
Ofhce(anorranizadon,aStateorlocalgovernment,oranyagencythereoflembezzledpropertythat
wasvalued at$5,000 orm oreand wasunderthe care,custody,and controlofsuch organization,

governnaentOragency.

              The ScottCounty Sheriff'sO ffice received,in each calendaryearfrom 2014 through

2017,beneitsin excessof$10,000underaFederalprogram it
                                                    w olvingagrant,contract,subsidy,loan,
guarantee,instzrance,orotherform ofFederalassistance.




                                         Page 1 of5
USAO #2017R00201
              Onoraboutthefollowingdates,JEFFERY SCOW SPICER sublnitted fraudulent
requeststo bepaid foroverrim e and was,in fact,paid thenm ountssetfot'th below when,in fact,he
                                                       .




wasnotentitled to such paym ent:

 DATE               HOUR5          AM O UNT          GRANT
 2/20/2014          21        $ 565.11               AssetFodeiture
 3/20/2014          12 '      $ 322.92               AssetForfeiture
 4/17/2014          14        $ 376.74               AssetForfeiture
 5/20/2014          20        $ 538.20               AssetFodeiture
 6/23/2014          32        $ 861.12               AssetFodeiture
 7/8/2014           21        $ ' 565.11             AssetFodeiture
 7/23/2014          16        $ 430.56               AssetForfeiture
 8/8/2014           25        $ 672.75               AssetFodeiture
 9/9/2014           32        $ 861.12               AssetFodeiture
 12/9/2014          33        $ 888.03               AssetForfeiture
 12/22/2014         32        $ 861.12               AssetFodeiture
 1/14/2015          25        $ 672.75               AssetFodeiture
 3/18/2015          18        $ 484.38               AssetFodeiture
 4/20/2015          20        $ 538.20               AssetForfeiture
 10/19/2015         30        $ 807.30               AssetFodeiture
 12/16/2015         30        $ 807.30               AssetForfeiture
 1/19/2016          28        $ 753.48               AssetForfeiture
                    TOTAL ' $ 11,006.19
 9/19/2016          10        $ 300.00               ByrneGrant#16-R1174L015
 1/17/2017          8         $ 240.00               ByrneGrant
                    TOTAL     $ 540.00
 2/20/2014          10        $ 250.00               SelectiveEnforcementDMV
 4/17/2014          1      '' $    25.00             SelectiveEnforcementDMV
 5/20/2014          12        $ 300.00               SelectiveEnforcementDMV
 6/23/2014          8         $ 200.00               SelediveEnforcementDMV
 7/8/2014           2         $    50.00             SelectiveEnforcementDMV
 7/23/2014          12        $ 300.00               SelectiveEnforcementDMV
 8/8/2014           8         $ 200.00               SelediveEnforcementDMV
 9/9/2014           10             $ 250.00          SelediveEniorcementDMV
 9/23/2014          32             $   800.00        SelectiveEnforcementDMV
 10/8/2014          10             $   250.00        SelectiveEnforcementDMV
 12/9/2014          12             $   300.00        SelediveEnforcementDMV
 12/22/2014         14             $   350.00        SelectiveEnforcementDMV
 1/14/2015          10             $   250.00        SelectiveEnforcementDMV
 3/18/2015          16             $   400.00        SelediveEnforcementDMV
                                        Page 2 of5
USAO # 2017R00201
     DATE                HOURS           AM O UNT            GRANT
     4/20/2015           16              $ 400.00            SelediveEnforcementDMV
(    6/16/2015           12              $ 300.00            SelectiveEnforcementbMV
     9/16/2015           12              $ 300.00            SelediveEnforcementDMV
     10/19/2015          8               $ 200.00            SelectiveEnforcementDMV
     12/16/2015          10              $ 300.00            SelectiveEnforcementDMV
     1/19/2016           14              $ 420.00            SelediveEnforcementDMV
     4/18/2016           14              $ 420.00            SelediveEnforcementDMV
     5/18/2016           28              $ 840.00            SelectiveEnforcementDMV
     6/20/2016           25              $ 875.00            SelectiveEnforcementDMV
     12/16/2016          4               $ 140.00            SelçctiveEnforcementDMV
     1/17/2017           8               $ 280.00            SelediveEnforcementDMV
     2/17/2017           10              $ 350.00            SelectiveEnforcementDMV
     4/18/2017           15              $ 525.00            SelectiveEnforcementDMV
     5/18/2017           15              $ 525.00            SelediveEnforcementDMV
                         TOTAL           $ 9,800.00


                   A11itnvioladonofTitle18,UlaitedStatesCode,Secdon666(a)(1)(A).
                                             CO U N T TW O

            The Utnited StatesAttorney chargesthat:

                   From in or about 2016 to 2018,in the W estern District ofVirgml
                                                                                ' 'a and elsewhere,

JEFFERY SCOW SPICEK havingdevisedaschemetodefraud,causedtobetransrnittedbymeans
    ofwirecom m unicadon in interstateorforeign comm erce,wridngs,signs,signals,pictures,and sounds

    forthe pum ose ofexecuting such schem e.
                   SPICER owned and ope
                                      'rated Spicewater H om e Electronic M oi toring, LLC

    (Trspicewater'>
                  ). SPICER,through SpiceYater,wastoprovidehomeelecttonicmonitoring services
    forindividualsas ordered by the ScottCirctzitCotzrt. SPICER wasresponsible forensuring thatthe

    individualsw ereelectrozaically m onitored and com plied with the term sofelectronicm orlitoting.

                   Spicew ater cotltracted with another business that acttzatly provided the eiectronic

    m onitoring services. Thatbusiness would notify Spicewater when an individualwasnotwhere they



                                                Page 3 of5
    USAO # 2017R00201
were supposed to be. Spicewater had no independent m eans to m onitor the location of the

individuals.

               Theitadividualsm onitored paid SPICER forthe electrorlic m onitoring services.

       5.      From onoraboutMarch20,2017,throughinoraboutluly2017,theotherbusiness
contracted by Spicevrater ceased to provide holne electronic rnonitoring serdces for Spice'
                                                                                          w ater.

D uring that n'm e period,SPICER continued to receive paym ents for hom e electzorzic m orzitoring

services,but,in fact,did notprovide the serdces.

       6.      In addidon,SPICER solicited nude photographsand sex from itldividuals on hom e
                                 z
electrotaicm onitoring in exchange forpaym entand fornotnodfying the courtofnon-çom plianceby

the m onitored individuals.

               SPICER received paym entof$13,797.50 forservicesthathedid notrender.
       8.      A dditionally,1aw enforcem entoffcetsin the Comm onwealth ofVirginia arerequired

to com plete 40 hours ofcontinued educadon training courses every two yearsin order to m aintain

DepartmentofCriminallusticeSerdcesITO CJS''Icerdfication.
               SomeoftheDCJStrainingcoursesareavailableonlineandincludeinteractivetesting
com ponents. To com plete an online trnining course,law enforcem entofhcers are required to log

onto the DCJS website using individualusernamesand passwords,complete the online course,
inclucling anyinteracdve testing com ponent,and then cerdfy electronically thattheyhavefttnished the

Course.

       10.     SPICER devisedaschemeinwhichhecompletedonlineDCJStoiningcouisesfor
nlpmerouslaw enforcementoffcets.Specifically,SPICER logged ontotheDCJSwebsitewitheach
individual1aw enforcem entoffcers'usernnm eand password,com pleted theonline courses,including
intetacdve testing components, and then certified'that the individual 1aw enforcem ent officers

com pleted thecourseswhen,in fact,they did not.

                                           Page 4 of5
USAO # 2017R00201
                                     l
              SPICER received m onetarypaym entsin exchange forcom pledng som e ofthe online

DCJStrainingcokzrsesonbehalfof1aw enforcementofficers.
              For the purposeofexecuting theschem e,and during the tim e period ofthe schem e,

SPICER caused nllm erous wridngs,signs,signals,pictures,and sounds to be to be transrnitted it'
                                                                                              l

interstateorforeigncommerce,including,butnotlimitedto,textmessages,dkitalimages,telephone
callsand internetcom m unicationsand tzansnaissions.

              A11itaviolation ofTitle 18,United StatesCode,Secdon 1343.


ENTERED tlais lJ'1dayofOctober, 2019.



                                                         TH O M AST .CULLEN
                                                         United StatesA tlorney




                                          Page 5 of5
USAO #2017R00201
